Case 6:20-cv-02216-CEM-LRH Document9 Filed 12/11/20 Page 1 of 3 PagelD 40

RETURN OF SERVICE

 

 

 

 

State of Florida County of Middle District Court
Case Number: 6:20-CV-2216-ORL-41LRH | | | | LiMTIK | | | |
Plaintiff: | | |
PATRICIA M. GIBSON DGT2020003128

VS.

Defendant:

AMERICAN EXPRESS COMPANY AND TRANS UNION, LLC

For:

Karen Stroly

Varnell & Warwick, P.A.
1101 E Cumberland Avenue
Suite 201h, #105

Tampa, FL 33602

Received by DILIGENT LEGAL SERVICES on the 8th day of December, 2020 at 4:12 pm to be served on American
Express Company c/o CT Corporation System, 1200 South Pine Island Road, Plantation, FL 33324.

|, ANDREW KARP, do hereby affirm that on the 9th day of December, 2020 at 12:20 pm, I:

CORPORATE SERVED: by delivering a true copy of the Summons, Complaint, Discovery with the date and
hour of service endorsed thereon by me, to: DONNA MOCH EMPLOYEE OF CT CORPORATION SYSTEM at the
address of: 1200 South Pine Island Road, Plantation, FL 33324 as registered agent for American Express
Company c/o CT Corporation System, and informed said person of the contents therein, in compliance with
state statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM
A SPECIAL PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL
CIRCUIT IN WHICH PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE
READ THE FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

ANDREW KARP) ~~

SPS #260

DILIGENT LEGAL SERVICES
1497 MAIN STREET

#210

DUNEDIN, FL 34698
(727) 424-7367

Our Job Serial Number: DGT-20200031 28

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1w
Case 6:20-cv-02216-CEM-LRH Document9 Filed 12/11/20 Page 2 of 3 PagelD 41

Case 6:20-cv-02216-CEM-LRH Document4 Filed 12/04/20 Page 1 of 4 PagelD 24

yw AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida  [¥]

 

 

PATRICIA M. GIBSON )
)
)
)
Plaintiff(s)
Vv. ) Civil Action No. 6:20-cv-2216-Orl-41LRH
AMERICAN EXPRESS COMPANY AND )
TRANS UNION, LLC ) S.
Sq laea0
) |F'0 Pr
Defendant(s) ) Ic
SUMMONS IN A CIVIL ACTION Fr

4+3\eo

To: (Defendant's name and address) AMERICAN EXPRESS COMPANY
c/o CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

A lawsuit has been filed against you.

O« ly WaT

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: VARNELL & WARWICK, P.A.

Janet R. Varnell, Brian W. Warwick
1101 E. Cumberland Ave., Ste. 201H, #105
Tampa, FL 33602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Suzanna Manuel

Date: December 4, 2020

 

Signature of Clerk or Deputy Clerk
Case 6:20-cv-02216-CEM-LRH Document9 Filed 12/11/20 Page 3 of 3 PagelD 42

Case 6:20-cv-02216-CEM-LRH Document4 Filed 12/04/20 Page 2 of 4 PagelD 25

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or

 

C1 I returned the summons unexecuted because 3 or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
